DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Applicant miss numbered the newly submitted claims starting at claim 16. Claim 16 is now cancelled and the newly submitted, currently amended, claim language of claim 16 is now renumbered as claim 17. Cancelled claim 17 is now renumbered as cancelled claim 18. Claim 18 is now claim 19. Cancelled claim 19 is now cancelled claim 20. Claims 20-26 are renumbered as claims 21-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
6/30/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651